
	
		I
		111th CONGRESS
		2d Session
		H. R. 5704
		IN THE HOUSE OF REPRESENTATIVES
		
			July 1, 2010
			Mr. Platts (for
			 himself, Mr. Skelton,
			 Mr. McKeon,
			 Mr. Snyder, and
			 Mr. Wittman) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committees on
			 Transportation and
			 Infrastructure and Armed
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title 10, United States Code, to allow faculty
		  members at Department of Defense service academies and schools of professional
		  military education to secure copyrights for certain scholarly works that they
		  produce as part of their official duties in order to submit such works for
		  publication, and for other purposes.
	
	
		1.Limited authority for
			 Department of Defense personnel who are faculty members at Department of
			 Defense schools or other academies to secure copyrights for certain scholarly
			 works
			(a)Authority(1)Chapter 53 of title 10,
			 is amended by inserting after section 1033 the following new section:
					
						1033a.Faculty of
				service academies and Department of Defense professional schools: limited
				authority to secure copyrights for certain works
							(a)AuthoritySubject to regulations prescribed under
				subsection (f), a person who is a member of the Army, Navy, Air Force, or
				Marine Corps, or a civilian employee of the Department of Defense, and is a
				faculty member of an institution described in subsection (e) may,
				notwithstanding section 105 or 201(b) of title 17, secure copyright protection
				under title 17 for a qualifying work, but only for purposes of publication by a
				scholarly press or journal for which such a copyright is normally a requirement
				for publication or otherwise as may be prescribed under regulations under this
				section.
							(b)Qualifying
				worksA work is a qualifying work for purposes of this section if
				the work—
								(1)is prepared as
				part of a person’s official duties; and
								(2)meets such
				criteria as the Secretary of Defense may prescribe by regulation as a scholarly
				work for which copyright protection as provided in subsection (a) is
				warranted.
								(c)Transfer of
				copyrightUpon acceptance for publication of a work for which
				copyright protection exists by reason of subsection (a), the person holding the
				copyright shall transfer the copyright to the owner or publisher of the medium
				in which the work will be published.
							(d)Royalties,
				etcNo royalties or other compensation may be accepted by a
				person described in subsection (a) by reason of copyright protection that
				exists by reason of subsection (a).
							(e)Covered
				institutionsThe institutions referred to in subsection (a) are
				the following:
								(1)The United States
				Military Academy, United States Naval Academy, and United States Air Force
				Academy.
								(2)The National
				Defense University.
								(3)Any war college of
				the armed forces.
								(4)Any graduate-level
				college or university of the Department of Defense.
								(5)The Coast Guard
				Academy.
								(6)The United States
				Merchant Marine Academy.
								(f)RegulationsThe
				Secretary of Defense shall prescribe regulations for the purposes of this
				section. Such regulations shall include provisions specifying the types of
				works for which copyright protection may be secured by a person described in
				subsection
				(a).
							.
				(2)The table of sections at the
			 beginning of such chapter is amended by inserting after the item relating to
			 section 1033 the following new item:
					
						
							1033a. Faculty of service academies and
				Department of Defense professional schools: limited authority to secure
				copyrights for certain
				works.
						
						.
				(b)Effective
			 dateSection 1033a of title 10, United States Code, as added by
			 subsection (a), shall apply only with respect to works that, as determined
			 under regulations prescribed under that section, are produced after the date of
			 the enactment of this Act.
			(c)Deadline for
			 regulationsThe Secretary of Defense shall prescribe regulations
			 under subsection (f) of section 1033a of title 10, United States Code, as added
			 by subsection (a), not later than 180 days after the date of the enactment of
			 this Act.
			2.Limited authority
			 for faculty members at Coast Guard Academy to secure copyrights for certain
			 scholarly works
			(a)Authority(1)Chapter 9 of title 14,
			 is amended by inserting after section 196 the following new section:
					
						198.Limited
				authority for faculty members to secure copyrights for certain works
							(a)AuthoritySubject to regulations prescribed under
				subsection (f), a person who is a member of the Coast Guard, or a civilian
				employee of the Coast Guard, and is a faculty member of an institution
				described in subsection (e) may, notwithstanding section 105 or 201(b) of title
				17, secure copyright protection under title 17 for a qualifying work, but only
				for purposes of publication by a scholarly press or journal for which such a
				copyright is normally a requirement for publication or otherwise as may be
				prescribed under regulations under this section.
							(b)Qualifying
				worksA work is a qualifying work for purposes of this section if
				the work—
								(1)is prepared as
				part of a person’s official duties; and
								(2)meets such
				criteria as the Secretary may prescribe by regulation as a scholarly work for
				which copyright protection as provided in subsection (a) is warranted.
								(c)Transfer of
				copyrightUpon acceptance for publication of a work for which
				copyright protection exists by reason of subsection (a), the person holding the
				copyright shall transfer the copyright to the owner or publisher of the medium
				in which the work will be published.
							(d)Royalties,
				etcNo royalties or other compensation may be accepted by a
				person described in subsection (a) by reason of copyright protection that
				exists by reason of subsection (a).
							(e)Covered
				institutionsThe institutions referred to in subsection (a) are
				the following:
								(1)The Coast Guard
				Academy.
								(2)The United States
				Merchant Marine Academy.
								(3)The United States
				Military Academy, United States Naval Academy, and United States Air Force
				Academy.
								(4)The National
				Defense University.
								(5)Any war college of
				the armed forces.
								(6)Any graduate-level
				college or university of the Department of Defense.
								(f)RegulationsThe
				Secretary shall prescribe regulations for the purposes of this section. Such
				regulations shall include provisions specifying the types of works for which
				copyright protection may be secured by a person described in subsection
				(a).
							.
				(2)The table of sections at the
			 beginning of such chapter is amended by inserting after the item relating to
			 section 196 the following new item:
					
						
							198. Limited authority for faculty members
				to secure copyrights for certain
				works.
						
						.
				(b)Effective
			 dateSection 198 of title 14, United States Code, as added by
			 subsection (a), shall apply only with respect to works that, as determined
			 under regulations prescribed under that section, are produced after the date of
			 the enactment of this Act.
			(c)Deadline for
			 regulationsThe Secretary of the department in which the Coast
			 Guard is operating shall prescribe regulations under subsection (f) of section
			 198 of title 14, United States Code, as added by subsection (a), not later than
			 180 days after the date of the enactment of this Act.
			3.Limited authority
			 for faculty members at United States Merchant Marine Academy to secure
			 copyrights for certain works
			(a)AuthorityTitle
			 XIII of the Merchant Marine Act, 1936
			 (46 App. U.S.C. 1295 et seq.) is amended by adding at the end the following new
			 section:
				
					1308.Limited
				authority for faculty members to secure copyrights for certain works
						(a)AuthoritySubject to regulations prescribed under
				subsection (f), a person who is an employee of the Department of Transportation
				and is a faculty member of an institution described in subsection (e) may,
				notwithstanding section 105 or 201(b) of title 17, secure copyright protection
				under title 17 for a qualifying work, but only for purposes of publication by a
				scholarly press or journal for which such a copyright is normally a requirement
				for publication or otherwise as may be prescribed under regulations under this
				section.
						(b)Qualifying
				worksA work is a qualifying work for purposes of this section if
				the work—
							(1)is prepared as
				part of a person’s official duties; and
							(2)meets such
				criteria as the Secretary of Transportation may prescribe by regulation as a
				scholarly work for which copyright protection as provided in subsection (a) is
				warranted.
							(c)Transfer of
				copyrightUpon acceptance for publication of a work for which
				copyright protection exists by reason of subsection (a), the person holding the
				copyright shall transfer the copyright to the owner or publisher of the medium
				in which the work will be published.
						(d)Royalties,
				etcNo royalties or other compensation may be accepted by a
				person described in subsection (a) by reason of copyright protection that
				exists by reason of subsection (a).
						(e)Covered
				institutionsThe institutions referred to in subsection (a) are
				the following:
							(1)The United States
				Merchant Marine Academy.
							(2)The Coast Guard
				Academy.
							(3)The United States
				Military Academy, United States Naval Academy, and United States Air Force
				Academy.
							(4)The National
				Defense University.
							(5)Any war college of
				the armed forces.
							(6)Any graduate-level
				college or university of the Department of Defense.
							(f)RegulationsThe
				Secretary of Transportation shall prescribe regulations for the purposes of
				this section. Such regulations shall include provisions specifying the types of
				works for which copyright protection may be secured by a person described in
				subsection
				(a).
						.
			(b)Effective
			 dateSection 1308 of Merchant
			 Marine Act, 1936, as added by subsection (a), shall apply only with
			 respect to works that, as determined under regulations prescribed under that
			 section, are produced after the date of the enactment of this Act.
			(c)Deadline for
			 regulationsThe Secretary of Transportation shall prescribe
			 regulations under section 1308 of Merchant Marine
			 Act, 1936, as added by subsection (a), not later than 180 days after
			 the date of the enactment of this Act.
			
